Title: From Thomas Jefferson to Lafayette, 31 January 1804
From: Jefferson, Thomas
To: Lafayette


               
                  My dear friend
                  Washington Jan. 31. 1804
                     
               
               The rarity of my letters to you will satisfy you how difficult it is for me to write a letter; as you must be conscious of the impossibility of my wanting the inclination. since I wrote you last I have recieved mr Tracy’s book on Ideologie and as you were so good as to be the channel of communication from him, so I must ask you to do the same to him, by rendering him my thanks for this mark of his attention; & for the pleasure I shall have in reading it at my first leisure moment. you must be so good as to deliver my friendly respects to Mde. de Chastellux also, on whose behalf you as well as herself wrote to me. the compensation to the Baltimore family was from the British government, not from that of Maryland, who confiscated poorly & simply. if the British government has mistaken the true representation of Lord Baltimore, they alone can correct it. I know I ought to write a letter to Mde. de Chastellux myself; but my dear friend I have now a thousand letters before me to each of which I ought to write an answer, & to any one of which it would be easy: but to all it is impossible, and I am obliged thus to make one letter answer many, & be burthensome to some friends & apparently unjust to others. I must now hasten to your own affairs. some of us are very anxious to get leave to shift the location of your lands to the neighborhood of N. Orleans, or even to the Kaskaskia purchase. we are afraid to propose it by itself. but if any bill should be before the legislature which would properly admit the introduction of such a provision, we shall not fail to try it. but the opportunity is uncertain. a location as near to N. Orleans as any vacant lands could be found, would be truly precious, as that country will settle rapidly & solidly. there it would be a noble settlement for any member of your family, should you never think of coming yourself. this will be delivered you by mr Harvie, my secretary, a young gentleman of family, fortune, personal virtue & distinguished talents, who is happy in an opportunity of presenting you his respects. deliver mine, avec empressement, to Mdes. de la Fayette & de Tessé, and be assured of my constant & affectionate attachmt & respect.
               
                  Th: Jefferson
               
            